SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is AFFIRMED.
Defendant James E. Franklin appeals from the order of the District Court filed on August 27, 2004, enjoining defendant from violating Sections 5(a) and 5(c) of the Securities Act of 1933 (“1933 Act”), 15 U.S.C. § 77e(a), (c), and ordering him to pay certain disgorgement obligations and civil penalties. The District Court’s order referred to its earlier Opinion and Order of July 15, 2004, wherein the District Court set forth the reasons for granting summary judgment against defendant for violation of the registration requirements of Sections 5(a) and 5(c) of the 1933 Act and the reasons for imposing the remedies adopted in the order of August 27, 2004.
On appeal, defendant argues, inter alia, that he was exempt from the requirements of Section 5 and that the injunctive remedy exceeded the District Court’s discretion.
We have considered all of defendant’s arguments and, substantially for the reasons stated in our opinion filed today in SEC v. Cavanagh, No. 04-5402-cv—which was argued in tandem with this case and which raised substantially similar issues on appeal—-we find each of defendant’s arguments to be without merit.
Accordingly, the judgment of the District Court is hereby AFFIRMED.